DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/04/2022 has been entered. Claim 2 has been canceled. Claim 1 has been amended. Claims 1 and 3-18 are pending.
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1, applicant argues on pages 4-6 of the remarks that “The feature of "...the control signal provided from the second control signal input terminal is a clock signal..." in the amended claim 1 does not exist in U.S. Patent No. 11094239B.”
In response to applicant's argument and amendment, examiner respectfully disagree. Zheng discloses in claim 1, “the control signal provided from the second control signal input terminal, the control signal provided from the third control signal input terminal and the control signal provided from the fourth control signal input terminal is a clock signal” The limitation disclosed in the claim of Zheng is still a similar variation of the present application. The double patent rejection is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-16 of U.S. Patent No. 11094239. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contain similar structures adequate to perform the functions recited in the patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims are as follows with the differences highlighted:
17373143
11094239
With reference to claim 1: A shift register, comprising: a first input circuit, a second input circuit, a first control circuit, a second control circuit, an output control circuit, an output reset circuit, wherein 5the first input circuit, the second input circuit, the first control circuit, the second control circuit and the output control circuit are coupled to a first node, and the first control circuit, the second control circuit and the output reset circuit are coupled to a second node; the first input circuit is configured to input a forward-scan input signal 10provided from a forward-scan input signal terminal to the first node under the control of a control signal provided from a first control signal input terminal; the second input circuit is configured to input a reverse-scan input signal provided from a reverse-scan input signal terminal to the first node under the control of a control signal provided from a third control signal input terminal; 15the first control circuit is configured to control a potential of the second node under the control of a potential of the first node, or is configured to input a first voltage provided from a first power supply terminal to the second node; the second control circuit is configured to input a second voltage provided from a second power supply terminal to the first node under the control of a 20potential of the second node; under the control of the potential of the first node, the output control circuit is configured to input a control signal provided from a second control signal input terminal to the signal output terminal for the signal output terminal to output a scan signal; 25under the control of the potential of the second node, the output reset circuit is configured to input a third voltage provided from a third power supply terminal to the signal output terminal to reset the signal output terminal, and the control signal provided from the second control signal input 30terminal is a clock signal, wherein the first control circuit comprises a third transistor and a fourth transistor, a control electrode of the third transistor is coupled to the first node, and a 5second electrode of the third transistor is coupled to the second node; and a control electrode of the fourth transistor is coupled to a fourth control signal input terminal, a first electrode of the fourth transistor is coupled to the first power supply terminal, and a second electrode of the fourth transistor is coupled to the second node.
With reference to claim 1: A shift register, comprising: a first input unit, a second input unit, a pull-up control unit, a pull-down control unit, an output control unit, an output reset unit, a first control signal input terminal, a second control signal input terminal, a third control signal input terminal, a fourth control signal input terminal, a forward-scan input signal terminal, a reverse-scan input signal terminal, a first power supply terminal, a second power supply terminal, a third power supply terminal and a signal output terminal, wherein the first input unit, the second input unit, the pull-up control unit, the pull-down control unit and the output control unit are coupled to a first node, and the pull-up control unit, the pull-down control unit and the output reset unit are coupled to a second node; the first input unit is configured to input a forward-scan input signal provided from the forward- scan input signal terminal to the first node under the control of a control signal provided from the first control signal input terminal; the second input unit is configured to input a reverse-scan input signal provided from the reverse-scan input signal terminal to the first node under the control of a control signal provided from the third control signal input terminal; the pull-up control unit is configured to input a control signal provided from the fourth control signal input terminal to the second node under the control of a potential of the first node, or is configured to input a first voltage provided from the first power supply terminal to the second node under the control of a control signal provided from the fourth control signal input terminal; the pull-down control unit is configured to input a second voltage provided from the second 2Application No. 16/622,099 Attorney Docket No. 37118U Response to Office Action mailed December 7, 2020power supply terminal to the first node under the control of a potential of the second node; under the control of the potential of the first node, the output control unit is configured to input a control signal provided from the second control signal input terminal to the signal output terminal for the signal output terminal to output a scan signal; under the control of the potential of the second node, the output reset unit is configured to input a third voltage provided from the third power supply terminal to the signal output terminal to reset the signal output terminal, and at least one of the control signal provided from the first control signal input terminal, the control signal provided from the second control signal input terminal, the control signal provided from the third control signal input terminal and the control signal provided from the fourth control signal input terminal is a clock signal, wherein the pull-up control unit comprises a third transistor and a fourth transistor, a control electrode of the third transistor is coupled to the first node, a first electrode of the third transistor is coupled to the fourth control signal input terminal, and a second electrode of the third transistor is coupled to the second node: and a control electrode of the fourth transistor is coupled to the fourth control signal input terminal, a first electrode of the fourth transistor is coupled to the first power supply terminal, and a second electrode of the fourth transistor is coupled to the second node.

Claim 1 of this application is being anticipated by claim 1 of patent 11094239 with similar variation in the non-highlighted limitation above.
17373143
11094239
With reference to claim 2
With reference to claim 2
With reference to claim 3
With reference to claims 2 and 3
With reference to claim 4
With reference to claims 2, 3 and 4
With reference to claim 6
With reference to claims 6 and 7
With reference to claim 7
With reference to claims 6-8
With reference to claim 8
With reference to claims 6-9
With reference to claim 9
With reference to claims 9-10
With reference to claim 10
With reference to claims 6-11
With reference to claim 11
With reference to claims 11-12
With reference to claim 12
With reference to claims 6-10
With reference to claim 13
With reference to claims 6-12
With reference to claim 14
With reference to claims 13-14
With reference to claim 15
With reference to claim 15
With reference to claim 16
With reference to claim 16

Claims 2-4 and 6-16 of this application is being anticipated by and comparable to claims 1-6 of patent 11094239.
Allowable Subject Matter
Claims are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/17/2022